DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the 35 USC 101 rejection filed 5/18/2022 have been fully considered but they are not persuasive.

Arguments regarding the 35 USC 103 rejection has been withdrawn in view of the amendment and response as filed.

Applicant submits that the claims are directed to patent eligible subject matter because the claimed invention is directed towards executing smart contracts on the blockchain to facilitate a penalization by transferring a token worth a monetary value from an actor using too much water.
 	Applicant further states that the claimed invention does not preclude all smart contract and blockchain technology but rather is directed towards a specific improvement in water management that can be improved by utilizing the technological advances of smart contracts.
	In response, the claimed invention does not provide sufficient structures to improve the structure 
and functioning of the blockchain.  The claims merely recite a generic blockchain to perform the claimed functions.  
The rejection of the claims is found in the prior Office action.  The additionally added feature of “the smart contract facilitating a token exchange on the blockchain from the upstream administrative function” is merely an end result recitation of a smart contract, and additionally is referring to a generic function a blockchain system and does not add additional elements or structures to overcome the 35 USC 101 rejection. 
These types of claimed functions are functions that a generic computer may achieve and they are also functions which similarly the Courts found to be abstract.  The claimed “blockchain” is not performing any functions and also  is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Applicant is to be reminded that Court has guided that: “[T]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added).   The court further emphasizes that “eligibility and novelty are separate inquiries.” Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017); see also Affinity Labs of Tex., LLCv. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016) (holding that “even assuming” that a particular claimed feature was novel does not “avoid the problem of abstractness”).  
 The instant claims do not provide a significant improvement of a the claimed blockchain or smart contract.  The judicial exception is not integrated into a practical application.   See also Alice Corp. 134 S.Ct. at 2358 ("[T]he mere  recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible  invention... Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of additional feature[s] that provides  any practical assurance that the process is more than a  drafting effort designed to monopolize  the [abstract] itself.") and Bancorp Servs., L.L.C.v. Sun Life Assurance Co., 687 F.3d 1266,  1280 (Fed. Cir. 2012).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


May 23, 2022